 1
 2   A PROFESSIONAL CORPORATION
     Carl L. Fessenden, SBN 161494
 3   Suli A. Mastorakos, SBN 330383
 4   350 University Ave., Suite 200
     Sacramento, California 95825
 5   TEL: 916.929.1481
     FAX: 916.927.3706
 6
     Attorneys for Defendant NATALIE RAFFERTY
 7
 8   LAW OFFICES OF JOHN L. BURRIS
     JOHN L. BURRIS, ESQ., (SBN 69888)
 9   K. CHIKE ODIWE, ESQ., (SBN 315109)
10   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
11   Oakland, California 94621
     Telephone: (510) 839-5200
12   Facsimile: (510) 839-3882
13   john.burris@johnburrislaw.com
     chike.odiwe@johnburrislaw.com
14
15   Attorneys for Plaintiff NOAH BROWN
16
                                      UNITED STATES DISTRICT COURT
17                                   EASTERN DISTRICT OF CALIFORNIA
18
19   NOAH BROWN, an individual,                        CASE NO. 2:19-CV-02180 TLN CKD
20                  Plaintiff,                         STIPULATION AND ORDER REQUESTING
21                                                     SETTLEMENT CONFERENCE DATE
     v.
22
     CITY OF RIO VISTA, a municipal                    Complaint Filed: 10/28/2019
23   corporation;     NATALIE          RAFFERTY,
24   individually and in her official capacity as an
     officer for the Rio Vista Police Department;
25   and Does 1-50, inclusive, individually and in
     their official capacity as police officers for
26
     the Rio Vista Police Department,
27
                 Defendants.
28   ___________________________________

                                              1
                  STIPULATION AND ORDER REQUESTING SETTLEMENT CONFERENCE DATE
 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          The parties have met and conferred and have agreed to participate in a Settlement Conference
 3   with Magistrate Judge Carolyn K. Delaney presiding.
 4          IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their
 5   counsel of record:
 6          1.     That this matter be referred to Magistrate Judge Carolyn K. Delaney for a Settlement
 7   Conference on June 8, 2021, at 9:30 a.m.
 8
 9          IT IS SO STIPULATED.
10
11   Dated: May 18, 2021                               PORTER SCOTT
                                                       A PROFESSIONAL CORPORATION
12
13
                                                       By    _/s/Carl L. Fessenden________
14
                                                             Carl L. Fessenden
15                                                           Suli A. Mastorakos
                                                             Attorneys for Defendant Natalie Rafferty
16
17
     Dated: May 18, 2021                               LAW OFFICES OF JOHN L. BURRIS
18
19                                                     By    /s/K. Chike Odiwe (Authorized on 5/13/21)_
                                                             John L. Burris
20                                                           K. Chike Odiwe
21                                                           Attorneys for Plaintiff Noah Brown

22
23
24
25
26
27
28


                                              2
                  STIPULATION AND ORDER REQUESTING SETTLEMENT CONFERENCE DATE
 1                                                 ORDER
 2          The Court, having reviewed and considered the Parties’ Stipulation for a Settlement Conference
 3   and finding good cause therefore, hereby approves:
 4          1.     That this matter be referred to Magistrate Judge Carolyn K. Delaney for a Settlement
 5   Conference on June 8, 2021, at 9:30 a.m.
 6
 7          IT IS SO ORDERED.
 8
 9   Dated: May 18, 2021
10                                                               Troy L. Nunley
                                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              3
                  STIPULATION AND ORDER REQUESTING SETTLEMENT CONFERENCE DATE
